      Case 1:21-cv-04796-GHW-KHP Document 17 Filed 08/17/21 Page 1 of 2
Troutman Pepper Hamilton Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com
                                                        08/17/2021
Valerie Sirota
D 212.704.6067
                                       APPLICATION GRANTED: Defendant's deadline to respond to
valerie.sirota@troutman.com            the Complaint is hereby extended to October 5, 2021. The Initial
                                       Case Management Conference in this matter scheduled for
                                       Wednesday, September 8, 2021 at 11:30 a.m. is hereby rescheduled
                                       to Tuesday, October 19, 2021, at 11:30 a.m. Counsel for the parties
August 17, 2021
                                       are directed to call Judge Parker's AT&T conference line at the
                                       scheduled time. Please dial (866) 434-5269; access code 4858267
VIA ECF

The Honorable Gregory H. Woods
United States District Court for the Southern
  District of New York
Daniel Patrick Moynihan U.S. Courthouse                                                       08/17/2021
500 Pearl Street
New York, NY 10007-1312

Re:     Gordon Surgical Group, P.C. et al. v. Empire HealthChoice HMO, Inc. et al.
        Civil Action No. 1:21-cv-04796
        Letter Motion for Extension of Time to Answer or Otherwise Respond to the
        Complaint and for Adjournment of Initial Case Management Conference

Your Honor:

        We represent Defendants Empire HealthChoice HMO, Inc. and Empire HealthChoice
                                                          action.

                                      respectfully submits its second request for an extension
of time to respond to the Complaint. Pursuant to Rule 6 of the Federal Rules of Civil Procedure
and Rule 1.E.                                  of Practice in Civil Cases, Empire states the
following in support of its request:

        1. The current deadline for Empire to file a response to the Complaint is August 20,
           2021.

        2.                             request for an extension of the deadline to file a response to
             the Complaint.

        3. The undersigned is still investigating the allegations in the Complaint and potential
           defenses. An extension of time should allow the undersigned sufficient time to
           obtain and review the necessary documentation and to draft an appropriate response
           to the Complaint.

        4. Counsel for Plaintiff consents to this request for an extension.
      Case 1:21-cv-04796-GHW-KHP Document 17 Filed 08/17/21 Page 2 of 2
The Honorable Gregory H. Woods
August 17, 2021
Page 2




      For the foregoing reasons, Empire respectfully requests the Court extend the time for
Empire to answ                                                             5, 2021.

      Additionally, the parties request that the Initial Case Management Conference currently
scheduled for September 8, 2021, be adjourned for thirty (30) days.

       We thank Your Honor for your consideration of these requests. If Your Honor has any
questions or concerns, please do not hesitate to contact my office.



                                               Respectfully submitted,



                                               Valerie Sirota


cc:     All Counsel of Record (via ECF)




118639056v1
